Motion Granted; Order filed February 2, 2012.




                                           In The

                          Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-11-00986-CR
                                    ____________

                  ASHTON PIERRE COYT-SOWELLS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 263rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1265089


                                          ORDER

       The clerk’s record in this appeal was filed December 27, 2011.

       Appellant filed a motion requesting that the presentence investigation report be
included in the record. See Tex. R. App. P. 34.5(c). The Harris County District Clerk is
directed to file a supplemental clerk’s record on or before February 14, 2012, containing
the presentence investigation report.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.

       Appellant’s brief is due 30 days after receipt of the supplemental clerk’s record.



                                        PER CURIAM




                                               2